DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
The Amendment filed 23 August 2021 has been entered.  Claims 2-4 are cancelled.  Claims 1, 5 and 6 are pending.
The IDS filed 4 August 2021 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Changes in Allergenicity and Digestibility of Squid Tropomyosin during the Maillard Reaction with Ribose”, J. Agric. Food Chem., 54, 2006, pp. 9529-9534) in view of Zhang et al. (“Glycation of a-lactalbumin with different size saccharides: Effect on protein structure and antigenicity”, International Dairy Journal, 14, 2001, pp. 220-228).
Regarding claim 1, Nakamura et al. disclose a complex comprising tropomyosin reacted with ribose (i.e. bonded with ribose – p. 9529/Abstract, Introduction, p. 9530/Maillard Reaction between TM and Ribose).  
Nakamura et al. disclose tropomyosin is known to be a major allergen in shrimp, squid and scallop (p. 9529/Introduction).  Nakamura et al. disclose that because tropomyosin is a lysine-rich protein it reacts easily with reducing sugars through the Maillard reaction (p.9529/ Introduction).  Nakamura et al disclose the Maillard reaction reduces the allergenicity of tropomyosin (p. 9531/Progress of Maillard Reaction between TM and Ribose, Effect of Maillard Reaction on Allergenicity of TM).  
	While Nakamura et al. disclose a reducing sugar, ribose, the reference is silent with respect to maltooligosaccharides.
	Zhang et al. teach the effect of glycation of α-lactalbumin with different size saccharides on antigenicity (Abstract).  Zhang et al. teach α-lactalbumin is the major protein of whey and is a valuable infant formula additive due to its high content of essential amino and acids and its 
	Nakamura et al. and Zhang et al. are combinable because they are concerned with the same field of endeavor, namely, reducing the antigenicity of food proteins via the Maillard reaction.  Given Nakamura et al. disclose the effect of the Maillard reaction on the allergenicity of tropomyosin by reacting the protein with ribose, since Zhang et al. teach glycation of a food protein, having high antigenicity, i.e. α-lactalbumin, with saccharides of varying size reduces antigenicity, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have tried reacting the tropomyosin of Nakamura et al. with larger sized saccharides, including maltotriose, maltotetrose and maltopentaose, as taught by Zhang et al., to improve the change in allergenicity.  
	While Nakamura et al. disclose tropomyosin from squid, the reference does not teach the effect of the Maillard reaction on tropomyosin sourced from shrimp.
	However, given Nakamura et al. disclose that tropomyosin is a known allergen in allergen in shrimp, squid and scallop (p. 9529/Introduction), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have subjected a tropomysin from shrimp to the Maillard reaction with the purpose of reducing its allergenicity.  

	Regarding claim 5, Nakamura et al. disclose a method for reducing the allergenicity of tropomyosin comprising subjecting tropomyosin and ribose to the Maillard reaction (Abstract, p. 9530/Maillard Reaction between TM and Ribose).  
While Nakamura et al. disclose a reducing sugar, ribose, the reference is silent with respect to maltooligosaccharides.
	Zhang et al. teach the effect of glycation of α-lactalbumin with different size saccharides on antigenicity (Abstract).  Zhang et al. teach α-lactalbumin is the major protein of whey and is a valuable infant formula additive due to its high content of essential amino and acids and its versatility in term so physiological functions (p. 220/1. Introduction).  However, Zhang et al. teach the application of a-lactalbumin is limited due to its high antigenicity (p. 220/1. Introduction).  Zhang et al. teach glycation of  α-lactalbumin with glucose, maltose, maltotriose, maltotetrose and maltopentaose (p. 221/2.1 Materials, 2.2. Preparation of native and glycated α-lactalbumin) reduces the antigenicity of the protein (i.e. degree of reduction increased  with the increase in the size of the saccharide-Abstract, p. 227/4. Conclusions).  
	Nakamura et al. and Zhang et al. are combinable because they are concerned with the same field of endeavor, namely, reducing the antigenicity of food proteins via the Maillard reaction.  Given Nakamura et al. disclose the effect of the Maillard reaction on the allergenicity 
While Nakamura et al. disclose tropomyosin from squid, the reference does not teach the effect of the Maillard reaction on tropomyosin sourced from shrimp.
	However, given Nakamura et al. disclose that tropomyosin is a known allergen in allergen in shrimp, squid and scallop (p. 9529/Introduction), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have subjected a tropomysin from shrimp to the Maillard reaction with the purpose of reducing its allergenicity.  
	In the alternative, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP §2113 I).  In this case, there is no evidence on the record demonstrating that tropomyosin from shrimp would produce a different product than tropomyosin from squid, as disclosed by Nakamura et al. 
	Regarding claim 6, modified Nakamura et al. disclose all of the claim limitations as set forth above.  Nakamura et al. disclose the Maillard reaction was conducted by incubating a lypophilized mixture of protein and ribose at 60ºC and relative humidity of 35% (i.e. dry-heating) for 180 min (i.e.  3 hours).  
.
Response to Arguments
Applicants’ arguments filed 23 June 2021 have been fully considered but they are not persuasive. 
Applicants explain “the protein that is bonded to a maltooligosaccharide in the disclosure of Zhang is α-lactalbumin rather than tropomyosin.  Applicants argue “it would not have been obvious to combine the disclosure of Nakamura and Zhang,”  
Applicants submit “[s]ince the α-lactalbumin and tropomyosin differ significantly in structure it would have required undue experimentation to determine the bonding tropomyosin to maltopentaose or maltoheptaose give the tropomyosin covered antigencity.”
Given both Nakamura et al. and Zhang et al. teach glycation of a food protein with a reducing sugar (i.e. through the Maillard reaction), since glycation is a reaction between free reducing sugars and free amino groups of a protein, beyond a free amino group, the remaining structure of the protein is not considered significant.    There is no evidence on the record demonstrating the “bonding” of tropomyosin to maltopentaose or maltoheptaose would result in a different effect than “bonding” tropomyosin to ribose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796